765 N.W.2d 616 (2009)
PAL PROPERTIES, L.L.C., Plaintiff-Appellant,
v.
TICOR TITLE INSURANCE COMPANY, Defendant-Appellee, and
Consolidated Title Services, L.L.C., Pietro Loria, Thomas Mastacusa, and Mark Chaves, Defendants.
Docket No. 138096. COA No. 280389.
Supreme Court of Michigan.
June 3, 2009.

Order
On order of the Court, the application for leave to appeal the December 9, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.